IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DONALD WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4378

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 3, 2017.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

Donald Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.